EXHIBIT 4.5 FIRST AMENDMENT TO THE NASHUA CORPORATION EMPLOYEES’ SAVINGS PLAN The Nashua Corporation Employees’ Savings Plan as amended and restated effective January 1, 2007 (the “Savings Plan”) is hereby amended, except as otherwise specifically provided herein, as follows: I. Effective as of January 1, 2007, Section 8.4(j) of the Savings Plan is hereby amended in its entirety to read as follows: “(j)Employment and Continued Participation.A Participant must be an Employee to be eligible for a distribution pursuant to this Section 8.4 (or, for purposes of a distribution pursuant to Section 8.4(h), on an absence due to applicable active duty in the Armed Forces of the United States).A Participant who receives a distribution pursuant to this Section 8.4 shall continue to participate in the Plan in accordance with the provisions thereof.” II. Except as otherwise provided herein, the Savings Plan shall remain in full force and effect. Executed this 4th day ofDecember, 2007. NASHUA CORPORATION By:/s/ John L. Patenaude John L. Patenaude Vice President-Finance, Chief Financial Officer and Treasurer NASHUA CORPORATION EMPLOYEES’ SAVINGS PLAN As amended and restated, effective January 1, 2007 Table of Contents Article I. 1 Restatement and Effective Date 1 Applicability 1 Article II. Definitions 1 “Accounts” 1 “Accrued Benefit” 2 “Active Participant” 2 “Authorized Leave of Absence” 2 “Beneficiary” 2 “Beneficiary Designation Form” 3 “Board of Directors” 3 “Code” or “Internal Revenue Code” 3 “Committee” 3 “Commonly Controlled Entity” 3 “Company” 3 “Compensation” 3 “Disability” or “Disabled” 4 “Effective Date” 4 “Eligible Employee” 4 “Employee” 5 “Employee Contributions” 5 “Employer” 5 “Employer Contributions” 5 “Entry Date” 5 “ERISA” 5 “Forfeiture” 5 “Highly Compensated Employee” 5 “Hour of Service” 6 “Normal Retirement Date” 7 “Participant” 7 “Plan” 7 “Plan Administrator” 7 “Plan Year” 7 “Pre-Tax Contribution Election” 7 “Pre-Tax Contribution Election Form” 8 “Qualified Joint and Survivor Annuity” 8 “Qualified Survivor Annuity” 8 “Related Plan” 8 “Required Beginning Date” 8 “Rollover Contribution” 8 “Single Life Annuity” 9 “Termination of Employment” 9 “Trust” 9 - i - “Trust Agreement” 9 “Trust Fund” 9 “Trustee” 9 “Valuation Date” 10 “W-2 Compensation” 10 Article III. Participation 10 Participation 10 Participation Upon Change of Job Status 10 Participation Upon Reemployment 10 Article IV. Contributions 10 Employer Contributions 10 Employer Matching Contributions 12 Pre-Tax Contributions 12 Catch-Up Contributions 13 Prevented Contributions 14 Rollover Contributions 14 Determination and Amount of Employer Contributions 14 Article V. Restrictions and Limitations on Contributions 15 Order of Application of the Restrictions on Certain Contributions 15 Restrictions on Pre-Tax Contributions 15 401(k) Discrimination Limits 16 Restrictions on Employer Matching Contributions 18 Multiple Use of Section 5.3 and Section 5.4 20 Limitations on Contributions 20 Article VI. Allocations of Contributions 22 Employer Profit Sharing Contributions and Forfeitures 22 Special Employer Contributions 22 Pre-Tax Contributions 23 Employer Matching Contributions 23 Catch-Up Contributions 23 Article VII. Trustee and Trust Fund 23 Trust Agreement 23 Selection of Trustee 23 Trustee’s Duties 23 Trust Expenses 24 Trust Entity 24 Separate Accounts 24 Investment Funds 24 Trust Income 24 Segregated Accounts 25 Correction of Error 25 - ii - Right of the Employers to Trust Assets 25 Article VIII. Benefits 26 Payment of Benefits in General 26 Payment of Vested Accrued Benefit on Termination of Employment 26 Payment of Vested Accrued Benefit on Death 28 Participant Withdrawals 30 Vested Interests 33 Deduction of Taxes from Amounts Payable 34 Deadline for Payment of Benefits 34 Facility of Payment 34 Spousal Consent to a Waiver 35 Lump Sum Payment Without Election 35 Form of Payment 35 Participant Loans 35 Direct Rollover to Another Plan. 38 Provisions Applicable to Nontransferable Annuities 39 Article IX. Administration 43 Board of Directors Duties 43 Committee Membership 44 Committee Structure 44 Committee Actions 44 Committee Duties 44 Allocations and Delegations of Responsibility 45 Committee Bonding and Expenses 46 Information to be Supplied by Employer 46 Records 46 Fiduciary Capacity 46 Plan Administrator 46 Committee/Plan Administrator Decisions Final 46 Company, Committee and Trustees as Agent 46 Fiduciary Responsibility 46 Article X. Claims Procedure 47 Initial Claim for Benefits 47 Review of Claim Denial 48 Article XI. Amendment and Termination of the Plan 48 Discontinuance of Contributions 48 Amendments 49 Plan Termination 49 Payment Upon Termination 49 Withdrawal from the Plan by an Employer 49 - iii - Article XII. Top Heavy Provisions 50 Application 50 Special Top Heavy Definitions 50 Special Top Heavy Provisions 56 Modification of Top Heavy Provisions After December 31, 2001 57 Article XIII. Miscellaneous Provisions 59 Employer Joinder 59 Company Merger 59 Plan Merger 59 Indemnification 59 Unclaimed Amounts 59 Nonalienation of Benefits 59 Qualified Domestic Relations Order 60 Voting and Other Action with Respect to Company Securities 61 Contract of Employment 61 Source of Benefits 61 Employees’ Trust 61 Gender and Number 62 Headings 62 Uniform and Non?Discriminatory Application of Provisions 62 Invalidity of Certain Provisions 62 Qualified Military Service 62 Law Governing 62 Article XIV. Minimum Distribution Requirements 62 General Rules 62 Time and Manner of Distribution 63 Required Minimum Distributions During Participant’s Lifetime 64 Required Minimum Distributions After Participant’s Death 64 Definitions 65 - iv - NASHUA CORPORATION
